Proceeding dismissed on the merits and respondent’s determination, dated August 26, 1968, which disapproved petitioner’s application for a retail liquor store license, confirmed, with costs. In our opinion, there were reasonable grounds for respondent’s denial of a license to petitioner (see Matter of Wager v. State Liq. Auth., 4 N Y 2d 465). These grounds consist of the static growth pattern of the community in which the premises sought to be licensed is located, the close proximity of forjr liquor stores to the subject premises, tbe decline in recent annual gross sales' of two of these stores, and the failure of a third store to show an increase in such sales. However, we are also of the opinion that the independently stated ground relied upon by respondent, to the effect that subdivision 3 of section 105 of the Alcoholic Beverage Control Law mandates disapproval, is in error (cf. Matter of Galaxy Coffee Shop v. Hostetter, 32 A D 2d 946). Christ, P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.